Citation Nr: 1750148	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1960 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied entitlement to service connection for PTSD.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claims as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a new psychiatric examination in an effort to ascertain the likely etiology all of currently diagnosed psychiatric diagnoses of record.  

The Veteran was afforded a VA mental examination in October 2010, and at that time, the VA examiner opined that the Veteran did not have PTSD, as he did not meet all of the criteria required for a PTSD diagnosis.  

However, other prior medical records show various psychiatric diagnoses, which were not addressed and considered.  In this regard, an April 2009 VA treatment record indicates that the Veteran had been diagnosed with a depressive disorder, not otherwise specified (NOS).  A February 2010 VA treatment record reflected diagnoses of PTSD and depression by a VA psychologist, and those diagnoses appear to have been based solely on the Veteran's experiences during service, including being near an airbase in Vietnam where shells were going off on a near-constant basis.  A May 2009 VA treatment record also indicated that the Veteran had been diagnosed with, and was receiving treatment for, PTSD and depression.  

The Board notes further that the Veteran stated, in his February 2011 substantive appeal, that he feared for his life the entire time he was in Vietnam and "had an extremely difficult time conveying [his] thoughts and experiences of trauma in Vietnam" to the October 2010 VA examiner.  

As the October 2010 VA examiner did not address and reconcile the opinion of no current PTSD diagnosis with the prior diagnosis of PTSD by his treating physician of PTSD, the Board finds this opinion to be inadequate.  Moreover, a medical examiner is needed to provide an etiology opinion as to the Veteran's depressive disorder.  For these reasons, a new examination should be afforded to him.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's updated VA medical records and associate them with the record.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorders, to include PTSD and a depressive disorder.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.

If for any reason, the examiner is unable to attend the examination, please still forward the claims file to an appropriate examiner to answer the questions posed below.

The examiner is asked to answer the following:

a)  Indicate all psychiatric disorders currently diagnosed. i.e., since the beginning of the claim on appeal, including PTSD and a depressive disorder.  

In particular, reconcile the October 2010 VA determination that the veteran does not meet the criteria for PTSD with the prior diagnoses of PTSD.  If PTSD is currently diagnosed, please indicate the stressors relied upon to render such diagnosis.

b)  For EACH identified psychiatric disorder, to include PTSD and depressive disorder, is it at least as likely as not (50 percent probability or higher) that the Veteran's acquired psychiatric disorder (diagnosed under DSM-5 or DSM-IV) had its onset during service, or is otherwise related to active service?

In doing so, attention is called to the following evidence of record:

a) The April 2009 VA treatment record noting a diagnosis of depressive disorder NOS.

b) The February 2010 VA treatment record reflecting diagnoses of depression and PTSD based on the Veteran's experiences during service.

c) The Veteran's February 2011 statement that he feared for his life the entire time he was in Vietnam and has experienced feelings of helpless since that time.

d) A February 2017 VA neuropsychology consultation record noting intermittent diagnoses of PTSD.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

